Citation Nr: 0103502	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for gingivitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  The Board remanded this matter to 
the RO in August 1999 for additional development.  The RO, 
having complied with the instructions on remand, returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran is not currently shown to have varicose veins 
related to his period of active service.

2.  The veteran had an acute episode of gingivitis during 
active service.  

3.  By decision dated April 1991, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.

4.  The evidence associated with the claims file subsequent 
to the April 1991 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

5.  Bilateral sensorineural hearing loss is first shown many 
years after service, and is not shown to be related to 
service.
CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000).

2.  The criteria for service connection for gingivitis have 
not been met.  38 C.F.R. § 3.382(c) (1998); 38 C.F.R. 
§ 3.381(e) (2000).

3.  The RO's April 1991 decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

4.  The evidence received since the April 1991 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

5.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claims in light of the 
new Act, and concludes that the RO's actions were not fully 
consistent with the new notification requirements at the time 
the veteran's claims were filed.  Specifically, the veteran 
and his representative were not explicitly advised at the 
time the claims were received of any additional evidence 
required to substantiate the claims, and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.

However, a substantial body of evidence was developed with 
respect to the veteran's claims, and the RO's statements and 
supplemental statements of the case clarified what evidence 
would be required to establish entitlement to service 
connection.  In addition, the Board remanded the case for 
additional development that was accomplished by the RO.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, thereby 
curing (or rendering harmless) the RO's earlier omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A. 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  Therefore, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

A. Varicose Veins

In relation to the present appeal, the veteran's service 
medical records contain no complaints, findings, or diagnoses 
related to varicose veins.  On the separation examination, 
the clinical evaluation of the vascular system, including 
evaluation for varicosities, was normal.  VA outpatient 
records show that the veteran was diagnosed with bilateral 
varicose veins in November 1995, when he complained of a rash 
on the lower extremities for two months.  Capillaritis and 
angiodermatitis had been assessed on a dermatology clinic 
visit about a week earlier when the veteran complained of 
lesions of the lower extremities.  Bouts of capillaritis have 
since been attributed to medication (Pamidronate) for Paget's 
disease without reference to varicose veins.  

The veteran appeared for a personal hearing before the RO in 
November 1997.  He testified that he presently had varicose 
veins of the right leg.  He believed that he had been told 
that he had varicose veins at the time of his discharge from 
active service and that it had been noted on the separation 
examination.  The varicose veins did not bother him until 
many years later.  He believed that he first received 
treatment in the late 1960's.

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge in October 2000.  He stated 
that he had bunions during service and that the varicose 
veins were discovered at the time of his discharge.  He 
testified that he had received treatment at the VA and the 
varicose veins bothered him periodically.

Based upon the record, the Board finds that a preponderance 
of the evidence is against service connection for varicose 
veins.  Although the veteran contends that varicose veins 
were discovered during active service, the service medical 
records contain no mention of varicose veins.  The Board 
notes that a very small "varicocele" was noted in March 
1952, when the veteran complained of testicular and groin 
pain, but the separation examination in December 1952 
revealed no vascular abnormalities of any kind, including no 
varicosities.  The veteran is service connected for the 
varicocele, as was explained to him by the RO in a letter 
dated in May 1996 when he was invited to provide additional 
evidence related to his claim for varicose veins.  He 
responded that the pertinent records were his service medical 
records and New Orleans VAMC records, which have been 
obtained.  

Based on the evidence of record, the veteran was not 
diagnosed with varicose veins until more than 40 years 
following separation from active service.  The Board is 
cognizant that the veteran testified that he received 
treatment for varicose veins in the 1960's.  However, even if 
varicose veins were present in the 1960's, because the record 
shows that the veteran's did not have varicose veins during 
service or on examination at separation from service, and has 
not had varicose veins on recent examinations when an 
unrelated condition of the lower extremities secondary to 
medication has been diagnosed, the appeal as to this issue 
must be denied.  

B. Gingivitis

In relation to the present appeal, the service medical 
records reflect gingivitis treatment in August 1952.  The 
remainder of the service medical records, including the 
separation examination, contain no indication of gingivitis.  
VA outpatient records from March 1996 through May 1997 show 
that the veteran was diagnosed with temporo mandibular joint 
disease, a dental occlusion problem, Paget's disease of the 
upper and lower jaws, and bruxism.

At the personal hearing before the RO in November 1997, the 
veteran testified that he had problems with his gums bleeding 
in service and had been treated intermittently since that 
time.  At a personal hearing before the undersigned Veterans 
Law Judge in October 2000, the veteran testified that he had 
periodic bleeding of the gums in service and was told that he 
had gingivitis.  Since then, he has received treatment at the 
VA.

The veteran's claim for service connection for dental 
disability was received in January 1997 and has been 
continuously prosecuted since that time.  During the pendency 
of this appeal, VA amended its regulations governing 
entitlement to service connection for dental conditions for 
treatment purposes.  The new regulations became effective on 
June 8, 1999, and among other things, removed and reserved 
38 C.F.R. § 3.382 as previously in effect.  64 Fed. Reg. 
30,392-30,393 (1999).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Under pertinent provisions of 38 C.F.R. § 3.382, as 
previously in effect, gingivitis was not considered a disease 
entity and was not ratable.  38 C.F.R. § 3.382(c) (1998).  
Under 38 C.F.R. § 3.381(a) (2000), as amended, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  Acute periodontal disease, however, will not be 
considered service connected for treatment purposes.  
38 C.F.R. § 3.381(e) (2000).

Based upon the evidence of record, the Board finds that the 
veteran had an acute episode of gingivitis in service and 
therefore is not entitled to service connection, for 
treatment purposes of otherwise, under either the former or 
the revised regulations.  The service medical records 
document one treatment of treatment for gingivitis.  The 
veteran has presented no medical evidence of subsequent 
treatment for gingivitis and the VA treatment records do not 
include gingivitis as a current diagnosis.  Accordingly, 
pursuant to either 38 C.F.R. § 3.382(c) (1998) or 38 C.F.R. 
§ 3.381(e) (2000), gingivitis may not be service connected 
for treatment purposes.  Accordingly, the veteran's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  New and Material Evidence-Hearing Loss

The veteran's claim of entitlement to service connection for 
hearing loss has been previously considered and denied by the 
RO.  An April 1991 rating decision initially denied service 
connection for hearing loss after the veteran claimed that 
hearing loss was "due to scarring on the floor of the 
exterior auditory canals, noted at discharge."  In denying 
the claim, the RO noted that the veteran had normal hearing 
throughout service and at discharge with no evidence of 
acoustic trauma, and that the scarring on the external 
auditory canal at discharge was acute with no permanent 
residuals noted.  The veteran was notified of the April 1991 
decision and provided with his appellate rights, but he did 
not appeal the decision.  

Because the veteran did not file a Notice of Disagreement to 
the RO's April 1991 determination, that determination is 
final.  38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).  Once an RO decision 
becomes final under 38 U.S.C.A. § 7105(a) (West 1991), absent 
the submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2000).  
Reviewing a final decision based on new and material evidence 
involves several steps.  See Elkin v. West, 12 Vet. App. 209, 
214-19 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The relevant evidence that was of record at the time of the 
RO's April 1991 denial consisted of the veteran's service 
medical records.  The veteran's enlistment examination of 
September 1949 documented a negative examination of both ears 
and a 15/15 score for each ear on the whispered voice test.  
The separation examination of December 1952 noted a scar on 
the floor of the external auditory canal due to a recent 
furuncle.  A 15/15 score was recorded for each ear on the 
whispered voice test.  An audiology evaluation was not 
performed.

The pertinent evidence that has been associated with the 
veteran's claims file since the RO's April 1991 denial 
includes 1990 to 1997 VA clinical records; February 1997 lay 
statements; an October 1997 statement of the veteran; and 
testimony from November 1997 and October 2000 hearings.

A VA psychiatric admission in February 1990 noted that the 
veteran was evaluated for hearing loss.  A hearing aid 
evaluation performed in September 1991 found speech 
discrimination of 72 percent unaided and 88 percent aided.  
An audiology follow-up performed in August 1995 diagnosed the 
veteran with bilateral sensorineural hearing loss.  An 
audiological evaluation performed in July 1996 reported a 
moderately severe sensorineural hearing loss of the right ear 
and a moderate sensorineural hearing loss of the left ear.  
The veteran was issued hearing aids.  A psychiatry note of 
May 1997 noted that the veteran reported decreased hearing 
due to exposure to guns aboard ship.

Statements submitted in February 1997 from the veteran's 
friends claimed that he was hard of hearing since returning 
from the service.  In his VA Form 9 submitted in October 
1997, the veteran contended that that he was exposed to 
gunfire noise while on ship during service.  On one occasion, 
the backlash of the gun caused his nose and ears to bleed.  
He also had surgery performed on his ear.  

At the personal hearing before the RO in November 1997, the 
veteran testified that in service he was exposed to gunfire 
daily aboard ship.  He experienced one incident of being 
under a big gun when it fired.  This caused his nose and ears 
to bleed a small amount.  His right ear subsequently bothered 
him and he had it checked by a doctor.  Later at Camp 
Lejeune, he had problems with the right ear and a doctor 
removed some type of infection from the ear.  It healed and 
he had no further problems.  In later years, he realized that 
he talked loud and may have a hearing problem.  He did not 
remember when he first sought treatment at the VA.  He was 
given hearing aids in 1991.  He believed that his doctor said 
that the hearing loss was related to the gunfire noise.  He 
also believed that his hearing loss may be related to the 
scar tissue in his right ear.  

The veteran appeared for a personal hearing before the 
undersigned Veterans Law Judge in October 2000.  He 
essentially recounted the same testimony that he had provided 
to the RO hearing officer concerning the in-service noise 
exposure and ear surgery.

In conclusion, the Board finds that the evidence submitted 
since the RO's last final denial is new and material in that 
it bears directly and substantially upon the specific matter 
under consideration and must be considered to decide fairly 
the merits of the claim.  Specifically, since the RO's last 
final denial, the veteran has presented evidence of current 
bilateral hearing loss and has submitted lay testimony 
regarding his hearing loss following service.  The Board 
finds this evidence to be new and material in that it 
establishes a current diagnosis of hearing loss and it also 
provides lay observation of the veteran's hearing loss 
following service.  Accordingly, the Board will proceed to 
determine whether the veteran's claim, as reopened, is 
meritorious.

Based upon all evidence of record, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for hearing loss.  The service medical records 
include no indication of hearing loss and the veteran was 
apparently not diagnosed with hearing loss until several 
decades following discharge from active service.  The Board 
recognizes that a furuncle was removed from the veteran's 
exterior ear during active service.  However, there is no 
medical evidence that this surgery caused hearing loss.  To 
the contrary, the veteran's hearing was normal at the time of 
the separation examination.  In any event, the veteran 
currently has bilateral hearing loss or hearing loss in both 
ears and not just on one side.  Although the side was not 
specified, there is no indication from the service medical 
records that surgery was necessary on the external auditory 
canals of both ears.  

The Board also acknowledges the lay statements submitted by 
the veteran's friends.  In these letters, they express their 
belief that the veteran had hearing loss after discharge from 
active service and describe the veteran's habit of speaking 
loudly.  However, no medical professional has related the 
veteran's current hearing loss to his period of active 
service.  The lay statements of hearing loss after service 
are outweighed by evidence of normal hearing during service 
and the lack of medical confirmation of any hearing loss 
until the 1990's.  There is no competent evidence of record, 
beyond lay statements, relating the veteran's current hearing 
loss to his period of service.  

Because this issue involves an opinion regarding medical 
causation or a medical diagnosis and the veteran's hearing 
was normal during service, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  There is no 
reference to hearing loss in various medical reports for 
unrelated matters covering a number of years after service.  
Further, the veteran stated in April 1998 in response to a 
request from the RO that VA was the only source of treatment 
for his ears, all other doctors having been deceased without 
available records.  Accordingly, the benefit sought on appeal 
must be denied.  






ORDER

Service connection for varicose veins is denied.

Service connection for gingivitis is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral sensorineural hearing loss 
is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
Board of Veterans' Appeals



 

